Title: To George Washington from Henry Lee, 31 August 1780
From: Lee, Henry
To: Washington, George


                        
                            Sir:
                            August 31st 1780
                        
                        It is with very great regret I enclose your Excellency Cap. McLanes letr to me soliciting leave to retire
                            from the service. The public looses a valuable servant, & I part with a gentleman of the first  to my corps. I have the honor to be sir, with the most perfect respect your Excelys obt servt
                        
                            Henry Lee Junr
                        
                     Enclosure
                                                
                            
                                Sir
                                Hackensack Augst 27. 1780.
                            
                            When I left my private concerns, and accepted of a Commission in the Army then collecting for the defence
                                of America I had not the least doubt but equal attention would be paid to my Rank by the Gentlemen appointed to govern
                                our affairs, and that I should be equally rewarded for my services, with the Gentlemen holding Commissions under the
                                same Authority My Attachment to the cause, in which my country is engaged, makes me lament, that in the course of
                                almost five-years Service, I have experienced repeated instances of neglect towards me, when others having no just
                                claim, have been promoted—In Jany 77 being appointed to a Captaincy I was promised, that if I was successfull in
                                raising my quota—I should be rewarded for such Service. In a few months, I Joined the Regt with Ninety men, raised at
                                my own private expence, which money was not repaid, ’till it had depreciated twenty for one; when to my great suprize,
                                I found myself among the junior Captains, although I had the largest Company. I thought this a grievance, and
                                Complained, but without redress. Being determined to sacrafise my feelings in this one instance, rather than withdraw
                                myself from the service I was so greatly attached to, I determined to submit to this injury, in hopes, that by a
                                steady attention to my duty I should merit the Attention of our Rulers and be rewarded for my
                                services. After two years, it pleased the Congress to derange the Regt I was joined to and annex me to another Regt,
                                which was disagreable to the Officers. I was then provided for, by being annexed to your Corps. After serving till
                                February last, I thought myself intitled to preferment, applied to Congress, for my command’s being augmented, which
                                they were pleased to honour by adding two Companys more. I then, as I thought, with great propriety, expected a
                                Majority which the board of War thought altogether reasonable, But at the same time refered me to his Excellency
                                General Washington, who when Applied to, refused my request. Whereupon I made myself easy, reflecting that his reason
                                must be just, and at that time was not consistent with the cause I was engaged in. On my joining you the other day, I
                                found to my great surprize, that two Gent. were appointed to the most respectable commands, with the rank of Majors,
                                and that I was still continued with three Company’s as Captain, when neither of those Gentlemen can have equal
                                pretensions, neither for their Services nor sacrafices in the cause; from which circumstances &  above expressed, I think myself not only neglected, but greatly injured. Therefore, having no
                                hope of redress, beg leave to quit a Service, to which, by a natural love for my Country, & five years service
                                & experience, I was greatly Attached. Now Sir, I have to request, you’ll permit me to
                                attend to the settlement of my Publick Accounts and then retire from Service. I am with respect Yr Hbe Sert
                            
                                A. McLane
                            
                        
                        
                    